Title: To George Washington from Edmund Randolph, 6 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia Oct: 6. 1794
        
        The letter of Colo. Nicholas, which I mentioned in mine of the day before yesterday is so lengthy that I must reserve it for you until your return; as I am confident, that the inclosing of such an almost illegible scrawl would answer little purpose, and I might not be justified in having a copy taken even by one of the clerks. However, the substance is, an answer to my various observations; the expression of confidence in the President’s exertions; the fear, that his successor, should not the business be completed in your administration, may not be, as well inclined; a suspicion of one part of the continent, with respect to the Mississippi; some complaints, founded on an ignorance of facts; a

determination to adhere to the Union; a detestation of Genet’s schemes; and upon the whole indications, that the temper of Kentucky is not lost, nor so furious, as at first. I have the honor, sir, to be with the highest respect, and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
        
          P.S. Since writing the above, this moment I hear of a London ship being just below.
        
      